Citation Nr: 0529306	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-20 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) prior to August 28, 
2003.

2.  Entitlement to an initial rating in excess of 70 percent 
for PTSD since August 28, 2003.

3.  Entitlement to an effective date prior to August 28, 
2003, for the grant of a total disability rating based on 
individual unemployability (TDIU).

4.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).  

The veteran appealed an April 2002 rating decision that 
denied an effective date prior to November 13, 1998, for the 
grant of service connection for PTSD.  At a March 2005 
personal hearing, however, the veteran indicated that he 
wished to withdraw that issue.  Therefore, the issue of 
entitlement to an effective date prior to November 13, 1998, 
for the grant of service connection for PTSD is no longer on 
appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to August 28, 2003, the veteran's PTSD resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as suicidal ideation; 
near-continuous depression affecting the ability to function 
effectively; impaired impulse control; difficulty in adapting 
to stressful circumstances, including work or a work-like 
setting; and an inability to establish and maintain effective 
relationships

3.  Since August 28, 2003, veteran's PTSD has resulted in 
total occupational and social impairment.

4.  The veteran filed an initial claim for a TDIU on May 24, 
2002.  

5.  An unappealed rating decision dated in August 2002 denied 
the veteran's claim for a TDIU. 

6.  The veteran filed another claim for a TDIU on July 20, 
2004.

7.  The evidence shows that the veteran's service-connected 
PTSD rendered him unable to secure or maintain gainful 
employment on August 28, 2003.

8.  The veteran's hepatitis C is not etiologically related to 
active service.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for PTSD 
have been met prior to August 28, 2003.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.126-4.132, Diagnostic Code 9411 (2004).

2.  The criteria for a 100 percent disability rating for PTSD 
have been met since August 28, 2003.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.126-4.132, Diagnostic Code 9411 (2004).

3.  The criteria for an effective date prior to August 28, 
2003, for the grant of a TDIU have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.155, 3.400 (2004).

4.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled an increased 
disability rating for his service-connected PTSD for periods 
prior to and since August 28, 2003.  He also claims that he 
is entitled to an effective date prior to August 28, 2003, 
for the grant of a TDIU.  Finally, he claims that he is 
entitled to service connection for hepatitis C.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
in April 2002, February 2004 March 2004, and August 2004; 
statements of the case (SOC) issued in October 2002, November 
2004, and January 2005; a supplemental statements of the case 
(SSOC) issued in March 2004, as well as letters by the RO 
dated in June 2001, August 2003, and February 2005.  As a 
whole, these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOCs and SSOC notified the veteran of the relevant law 
and regulations pertaining to his claims.  The RO's letter 
also provided the veteran with information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO informed the 
veteran of the evidence it already possessed, described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board thus finds that VA complied with its revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

The Board notes that several issues on appeal arise from a 
notice of disagreement as to the initial rating assigned for 
the grant of service connection for PTSD and to the effective 
date assigned for a TDIU.  The Board notes that the claim for 
an initial higher evaluation as well as the claim for an 
earlier effective date constitute downstream issues from the 
grant of service connection.  Grantham v. Brown, 114 F .3d 
1156 (1997).  VA's General Counsel recently held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003 (Dec. 22, 2003); cf. Huston v. 
Principi, 17 Vet. App. 370 (2002).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement has been met.  There does not appear to be any 
outstanding medical records that are relevant to this appeal 
which could be construed as an informal claim for a TDIU, as 
the RO obtained all relevant medical records identified by 
the veteran and his representative.  The veteran has also 
been afforded appropriate VA examinations to determine the 
severity of his PTSD and the etiology of his hepatitis C.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Increased Rating for PTSD

The record shows that the veteran experienced several 
traumatic events while serving in Vietnam and was 
subsequently diagnosed with PTSD.  As a result, an April 2003 
rating decision granted service connection and assigned a 50 
percent disability rating for PTSD, effective November 13, 
1998.  The veteran appealed that decision.  In a March 2004 
rating decision, the RO granted an increased rating to 70 
percent for PTSD, effective August 28, 2003.  

Therefore, two issues must be adjudicated by the Board: (1) 
entitlement to a disability rating in excess of 50 percent 
for PTSD prior to August 28, 2003; and (2) entitlement to a 
disability rating in excess of 70 percent for PTSD since 
August 28, 2003.

A.  Factual Background

A September 1998 report from J.C., Ph.D., notes that the 
veteran had trouble sleeping, frequent night sweats, and 
feelings of isolation.  The veteran further complained of 
frequent daily anxiety attacks, difficulty being in crowds, 
flashbacks of Vietnam, an increased startle response, and 
outbursts of anger.  The veteran reported that he frequently 
became disoriented when driving and would go into "trance 
like states" with his mind going over incidents of service.  
Dr. J.C. indicated that the veteran had had 30 to 40 
different jobs since he left service and had problems at each 
place of employment due to low frustration tolerance, 
interpersonal issues, and extreme irritability.  

Objectively, Dr. J.C. noted that both Keane and Schlenger 
Scales were highly significant for PTSD.  Social withdrawal 
and isolation were indicated, along with high levels of 
anxiety and tension.  The PTSD Scale also indicated that the 
veteran's symptoms were severe.  Ultimately, Dr. J.C. 
concluded that the veteran had difficulty coping with life in 
general, as he demonstrated an extremely low frustration 
tolerance, depressed mood, as well as intrusive thoughts and 
flashbacks of his combat experience.  His symptomatology was 
chronic and persistent in nature, and his prognosis for any 
significant change in his current emotional state was very 
poor.  Dr. J.C. diagnosed the veteran with chronic and severe 
PTSD and assigned a Global Assessment of Functioning (GAF) 
score of 45.  

The veteran was afforded a VA examination in February 1999 in 
connection with his claim of entitlement to service 
connection for PTSD.  At that time, the veteran reported a 
low frustration level, anger, avoidance of crowds, flashbacks 
to service, sleep difficulties, night sweats, nightmares of 
Vietnam, and an enhanced startle response.  Following an 
examination, he was diagnosed with PTSD and given a GAF score 
of 50.  The examiner asserted that the veteran had had severe 
effects of PTSD and that medication had not been able to 
stabilize his condition. 

VA outpatient treatment records dated from 1998 to 2004 show 
that the veteran was diagnosed with PTSD on several 
occasions.  GAF scores of 65 and 55 were assigned in March 
1999 and June 1999 respectively.  The veteran reported bouts 
of anger and indicated that he had nightmares of service.  In 
November 2000, a GAF score of 45 was assigned.  His affect 
was listed as sad and anxious.  Overall, these records 
reflect that he was assigned GAF score ranging from 45 to 65, 
with most scores rating in the low 50s.  

In a May 2000 neuropsychological report, H.J., Ph.D., noted 
that the veteran sustained a closed-head injury in March 2000 
after falling approximately 14 to 15 feet at work.  Dr. H.J. 
noted that the veteran initially lost consciousness for 
approximately four to five minutes and had subsequent 
presentation of a left parietal epidural hematoma and 
possible subacute hematoma in the left frontal space.  In a 
separate May 2000 report, Dr. H.J. noted that the veteran 
acknowledged having ongoing suicidal ideation, but no express 
plan, gesture, or verbalization.  In July 2000, Dr. H.J. 
asserted that the veteran's brain injury and associated loss 
of control had exacerbated his PTSD.  In a February 2003 
report, Dr. H.J. asserted that the veteran had "significant 
distress and additional functional impairments because of the 
PTSD separate and apart from his brain injury."  He 
indicated that the veteran had intrusive thoughts, irritable 
mood, suicidal ideation, and suicidal verbalizations. 

At a December 2001 VA examination, the veteran complained of 
frequent nightmares, night sweats, irritability, anger, an 
increased startle response, flashbacks, intrusive thoughts, 
and avoidance.  He also asserted that his familial 
relationships were difficult due to his irritability and 
inability to deal with stress.  It was noted that the veteran 
had not been employed since his March 2000 head injury.  The 
veteran also denied having hallucinations or delusions, but 
indicated that he did have vivid and intrusive images of 
Vietnam.

A mental status examination revealed that the veteran was 
nervous and fidgety, and that his affect and mood were 
slightly down.  His memory was good, with no evidence of 
formal thought disorder.  He was ultimately diagnosed with 
PTSD and given a GAF score of 58.  The examiner asserted that 
the veteran's PTSD had a negative impact on his employment.  
He explained that since the veteran was not currently 
employed he had had more time to experience intrusive 
thoughts regarding his Vietnam experience.  The examiner also 
indicated that the veteran's relationships had been strongly 
affected by his PTSD.  Overall, it was noted that the 
veteran's PTSD produced a "moderate to considerable" degree 
of dysfunction in relation to work potential and social 
interactions and quality of life. 

The veteran was afforded another VA psychiatric examination 
on August 28, 2003.  During the interview, the veteran 
reported that he was feeling worse and more symptomatic than 
when last examined.  He explained that he continued to have 
nightmares several times a week, which had increased in 
intensity in that he was more frightened and angry upon 
awakening.  His wife also reported that he thrashed around in 
bed and would talk in his sleep.  He reported that he had a 
short fuse, which was also getting worse.  He appeared 
visibly disturbed as he discussed a recent altercation with 
his neighbor that almost escalated to a fight.  He stated 
that Vietnam was on his mind all the time and that he would 
experience flashbacks several times a week.  He also reported 
depression a good deal of the time and that he continued to 
avoid crowds, malls, and going out with his wife except to a 
restaurant once a week.  He stated that he continued to check 
the perimeter around his house, sometimes several times a 
night.  He reported that he spent most of his time at home 
watching television and occasionally doing household chores 
such as cutting the grass and cleaning.  He described a 
strained relationship with his wife of 36 years, as he was 
constantly angry, mad, and disagreeable.  He indicated that 
he had 11 grandchildren and that "it's hell when they are 
around," which the examiner noted was further evidence of 
the veteran's increased difficulty with social interactions.  

A mental status examination revealed that the veteran was 
casually and appropriately dressed.  He was not fully 
oriented to time, as he did not know the date.  His eyes were 
downcast a good deal of the time.  His voice was loud and 
somewhat aggressive at times, although overall he was 
cooperative as the examination progressed.  The examiner 
noted that the veteran had good short-term memory as he was 
able to recall three out of four words after seven minutes.  
There was no evidence of any thought disorder in the sense of 
derailment, tangentiality, or circumlocution.  No 
hallucinations were present except for flashbacks.  He stated 
that he slept only three hours a night and generally felt 
worn out.  He denied both suicidal and homicidal ideation.  
He did well on verbal analysis testing but poor when tested 
for abstract thinking.  He displayed good concentration 
skills as reflected in serial seven testing.  The examiner 
explained that the veteran's performance on these tasks did 
not suggest any significant impairment in thought process 
that would affect his ability to function socially or on some 
jobs.  However, it was noted that he would have difficulty 
functioning in a work situation that required any elaborate 
or deep cognitive processing. 

The examiner diagnosed the veteran with PTSD with associated 
poor sleep, irritability, and depression.  Under Axis IV, for 
psychosocial stressors, the examiner noted, "Exposure to 
combat in Vietnam" and "Inability to work currently."  A 
GAF score of 48 was assigned.  The examiner noted that the 
veteran's PTSD had progressed since his last examination.  
His increasing symptomatology included intense and 
distressing nightmares, more thoughts of Vietnam throughout 
the day, and increasing irritability, all of which caused 
more strain with his relationship with his wife.  His wife 
agreed and added that he isolated more and had greater 
difficulty relating to his grandchildren.  The examiner 
concluded that "it is likely that this vet[eran] would have 
severe difficulty in holding or maintaining a job at the 
present time based solely on his PTSD-related dysfunction.  
Overall, this vet[eran's] PTSD now produces severe 
dysfunction in his social interactions and work-related 
capabilities." 

B.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3. When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
56 (1990).

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2004) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id.  The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  The 
evidence considered in determining the level of impairment 
under 38 C.F.R. § 4.130 is not restricted to symptoms 
provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.  In addition, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126 
(2004).

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.


C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 70 percent 
disability rating for PTSD prior to August 28, 2003, and a 
100 percent disability rating since August 28, 2003. 

1.  Prior to August 28, 2003

The Board finds that the evidence supports a 70 percent 
evaluation for the veteran's PTSD for the period prior to 
August 28, 2003.  As an initial matter, the Board notes that 
the co-morbidity of the veteran's service-connected PTSD and 
his nonservice-connected residuals of a closed-head injury 
makes it difficult to truly determine how his PTSD bears on 
his occupational and social impairment.  However, since no 
medical opinion of record separates the effects of the 
veteran's PTSD from his nonservice-connected close-head 
injury, the Board must attribute all signs and symptoms to 
his service-connected PTSD.  See Mittleider v. West, 11 Vet. 
App. 181, 183 (1998).

The clinical evidence prior to March 28, 2003, shows that the 
veteran's PTSD has resulted in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as suicidal ideation; near-continuous 
depression affecting the ability to function effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and an inability to establish and maintain effective 
relationships.  

For instance, psychological testing in September 1998 
revealed evidence of social withdrawal and isolation as well 
as high levels of anxiety and tension.  At that time, Dr. 
J.C. characterized the veteran's PTSD symptoms as severe, 
with an extremely low frustration tolerance, depressed mood, 
as well as intrusive thoughts and flashbacks about Vietnam.  
Similar findings were shown when examined in February 1999 
and December 2001.  Of particular relevance, the VA examiner 
in December 2001 stated that the veteran's relationships had 
been strongly affected by his PTSD.  Overall, these findings 
reflect that the veteran has experienced difficulty in 
adapting to stressful circumstances, including work or a 
work-like setting, and an inability to establish and maintain 
effective relationships prior to August 28, 2003.  The 
veteran also told Dr. H.J. that he experienced occasional 
suicidal ideation.  In light of these findings, the evidence 
supports a 70 percent disability rating for PTSD prior to 
August 28, 2003.  

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a disability rating 
in excess of 70 percent for PTSD prior to August 28, 2003.  
In other words, the evidence does not show that the veteran's 
PTSD caused total social and occupational impairment prior to 
August 28, 2003.  The record shows that the veteran stopped 
working in March 2000 due to a close-head injury at work.  At 
no time prior to August 28, 2003, however, has a medical 
professional indicated that the veteran's PTSD has resulted 
in total occupational employment. 

The Board has carefully considered the veteran's GAF scores 
during this period, which have ranged from 45 to 65.  The 
Board is aware that a score between 41 and 50 is appropriate 
where behavior is manifested by serious symptoms or any 
serious impairment in social, occupational, or school 
functioning, including an inability to keep a job.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 47 (1994).  
However, on average his scores have been in the low 50s, 
which contemplates only moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Indeed, the December 2001 VA examination report 
lists a GAF score of 58, which is inconsistent with a finding 
of total occupational and social impairment.  In conclusion, 
the Board finds that the preponderance of the evidence is 
against a disability rating in excess of 70 percent for PTSD 
for the entire period prior to August 28, 2003.



2.  Since August 28, 2003

Since August 28, 2003, however, the Board finds that the 
veteran's PTSD has resulted in total occupational and social 
impairment.  Accordingly, a 100 percent disability rating is 
warranted from that date.  

On August 28, 2003, the VA examiner indicated that the 
veteran's PTSD symptoms had worsened significantly.  The 
Board notes that the examiner provided inconsistent 
statements with respect to the veteran's level of 
occupational and social impairment.  At one point the 
examiner stated that the veteran's performance on cognitive 
testing did not suggest any significant impairment in thought 
process that would affect his ability to function socially or 
on some jobs, but that he would have difficulty functioning 
in a work situation that required any elaborate or deep 
cognitive processing.  Under Axis IV, however, the examiner 
noted, "Inability to work currently."  The examiner also 
listed a GAF score of 48, thereby indicating an inability to 
work, and stated that the veteran would likely have severe 
difficulty in holding or maintaining a job at the present 
time based solely on his PTSD-related dysfunction. 

In light of these opinions, and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran's PTSD has resulted in total occupational and social 
impairment since August 28, 2003.  See Ashley v. Brown, 6 
Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  Therefore, a 100 percent disability rating is 
warranted from August 28, 2003.

The Board thus concludes that the evidence supports a 70 
percent disability rating for the veteran's PTSD prior to 
August 28, 2003, and a 100 percent disability rating since 
August 28, 2003.  



3.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the evidence does not show that the veteran's 
PTSD has caused marked interference with employment or has 
required hospitalizations prior to August 28, 2003.  The 
record shows that the veteran stopped working in 2000 
following a closed-head injury.  Although the veteran's PTSD 
would probably have impacted his ability to work, such 
impairment has already been contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

III.  Entitlement to an Effective 
Date Prior to August 28, 2003, for 
the Grant of a TDIU

On May 24, 2002, the veteran filed a claim for a TDIU.  The 
RO initially denied the veteran's claim in an August 2002 
rating decision.  The veteran made no attempt to appeal that 
decision.  

On July 20, 2004, the veteran filed another claim for a TDIU.  
In an August 2004 rating decision, the RO granted the 
veteran's claim and assigned a TDIU, effective August 28, 
2003, the date of his most recent VA examination report which 
includes a medical opinion indicating that the veteran is 
unable to work because of his PTSD.  The veteran appealed 
that decision.  Therefore, the issue on appeal is entitlement 
to an effective date prior to August 28, 2003, for the grant 
of a TDIU.

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2004).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a TDIU may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his or her disabilities, occupational background, 
and other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b) (2004).

An award of a TDIU is an award of increased compensation.  
The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), Court 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ."  Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.  Once a formal claim for compensation has been 
allowed, receipt of one of the following will be accepted as 
an informal claim for increased benefits:

(1)  Report of examination or hospitalization by VA or 
uniformed services.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim, only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission;

(2)  Evidence from a private physician or layman.  The date 
of receipt of such evidence will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or layperson and shows the 
reasonable probability of entitlement to benefits;

(3)  State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. § 
3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution. Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.

38 C.F.R. § 3.157.

The facts of this case are not in dispute.  The record shows 
that the veteran initially filed a claim of entitlement to a 
TDIU on May 24, 2002.  However, the RO denied the veteran's 
claim in an August 2002 rating decision.  The veteran did not 
initiate an appeal with respect to the RO's denial of a TDIU.  
Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

On July 20, 2004, the RO received another claim of 
entitlement to a TDIU.  The RO issued an August 2004 rating 
decision in which it granted the veteran's claim of 
entitlement to a TDIU, effective August 28, 2003.  The RO 
determined that the veteran's entitlement to a TDIU had been 
established from the date that the evidence first showed an 
increase in severity of his PTSD as reflected in the VA 
examination report dated August 28, 2003.  

The date of claim in this case is July 20, 2004.  The Board 
has considered the argument that the date of claim should be 
May 24, 2002, when he initially filed his TDIU claim that the 
RO denied in its rating decision of August 2002.  This 
argument has been considered and rejected by the Court, which 
held that the rule of finality regarding an original claim 
implies that the date of that claim is not to be a factor in 
determining an effective date if the claim is later reopened.  
The Court held that the term "new claim," as it appears in 38 
C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a 
previously and finally denied claim.  See Sears v. Principi, 
16 Vet. App. 244, (2002); see also Livesay 15 Vet. App. at 
172 (holding that the plain meaning of § 5110 to be that "the 
phrase 'application therefore' means the application which 
resulted in the award of disability compensation that it to 
be assigned an effective date under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection 
award based upon the reopened claim as the date on which the 
veteran "first sought to reopen his claim").  

Accordingly, the veteran is not entitled to an effective date 
back to May 24, 2002, the date he initially filed his claim 
for a TDIU.  In addition, the Board has reviewed the record 
and finds no document, correspondence, or treatment record 
that can be construed as a formal or informal claim during 
the period between May 24, 2002, and July 20, 2004.  

Having determined the date of claim to be July 20, 2004, the 
Board must next determine whether it is factually 
ascertainable that the veteran was entitled to a TDIU during 
the one-year period preceding the date of claim, which begins 
on July 20, 2003.  The Board finds, as did the RO, that the 
VA examination performed on August 23, 2003, is the first 
piece of evidence during this one-year period which indicates 
that the veteran's service-connected PTSD precludes him from 
securing or maintaining gainful employment.  Thus, the RO 
properly determined the effective date for a TDIU to be 
August 28, 2003.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
effective date prior to August 28, 2003, for a TDIU.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
must be denied.

IV.  Service Connection for Hepatitis C

The veteran is seeking service connection for hepatitis C.  
He claims that he contracted hepatitis C from a vaccination 
her received with an air gun injector during active service.  
For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent. For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a). 

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of hepatitis C during active service.  
On his November 1999 Report of Medical History, the following 
notation was included: "Jaundice - Hepatitis Treated - No 
Sequelae."  

In April 2003, the veteran filed a claim of entitlement to 
service connection for hepatitis C.  He indicated that he had 
been advised by his primary care physician that he had 
hepatitis C that was most likely contracted through the use 
of air gun injectors during active service.  Treatment 
records dated from 2002 to 2005 show treatment for hepatitis 
C.  However, none of these records contains a medical opinion 
concerning the etiology or date of onset of his hepatitis C. 

At a August 2003 VA examination, the veteran denied having 
jaundice or being diagnosed with hepatitis during active 
service, though he did state that he had "yellow jaundice" 
in the fourth grade.  He also asserted that he received a 
tattoo on the fingers of his left hand in the seventh grade.  
He otherwise denied a history of having any tattoos or 
recurrent yellow jaundice.  The veteran reported undergoing 
several surgeries but denied blood transfusions.  He denied 
being an IV drug user and indicated that he discontinued 
alcohol use in 1988.  

Following an examination, the veteran was diagnosed with 
chronic and active hepatitis C.  In a subsequent addendum, 
the examiner asserted that a review of the veteran's 
treatment records and claims file did not reveal a hepatitis 
screening prior to April 2003, nor did the records reveal any 
previous liver function tests.  The examiner asserted that 
the veteran first developed symptoms compatible with 
hepatitis C in late 2002, more than 30 years after his 
discharge from the military.  The examiner stated that she 
found no evidence that the veteran received shots by 
unsterile needles during service.  In addition, the hepatitis 
diagnosed on his separation examination referred to an 
episode of jaundice when the veteran was in the fourth grade, 
though the type of hepatitis at that time was unknown.  
Ultimately, she determined that as there was no evidence of a 
confirmed risk factor for hepatitis C during service and in 
her opinion it was "unlikely" that the veteran's hepatitis 
C was related to his military service. 

In a February 2004 statement, the veteran denied ever using 
intravenous drugs or intranasal cocaine, and stated that he 
had not shared toothbrushes or razorblades.  He also denied 
engaging in high-risk sexual activity or having tattoos or 
body piercings.  He further denied having hemodialysis, 
acupuncture with non-sterile needles, or a blood transfusion.  
Finally, he denied ever being exposed to any contaminated 
blood or fluids.  

Evidence received in February 2004 includes a photograph from 
a book of an individual receiving inoculations from an air 
gun injector.  At the March 2005 personal hearing, the 
veteran's wife testified that the individual in the 
photograph was the veteran and that he had received vaccines 
from an air gun injector that had not been cleaned.  

In an April 2005 opinion, a VA registered nurse practitioner 
asserted that she had treated the veteran for hepatitis C in 
the prior nine months.  She indicated that the veteran did 
not have any of the normal risk factors for contracting 
hepatitis C except for tattoos he gave himself in the seventh 
grade.  Following a review of literature on the transmission 
of hepatitis C by air gun vaccination, she opined that it was 
"possible" that the veteran contracted the virus following 
his air gun vaccination during service as he did not have any 
of the normal risk factors for contracting hepatitis C.  She 
also indicated that he may have been exposed to blood during 
service.  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for hepatitis C.  
The veteran's service medical records contain no complaints, 
treatment, or diagnosis of hepatitis C.  The jaundice and 
hepatitis noted at separation were, by the veteran's own 
admission, referring to a case of yellow jaundice that the 
veteran had in the fourth grade.  The veteran has not 
contended, nor has the evidence of record shown, that he was 
diagnosed with hepatitis C during active service.  

The Board notes that the veteran was first diagnosed with 
hepatitis approximately 30 years after his separation from 
active duty service.  The only medical evidence in support of 
his claim is the VA's nurse practitioner's April 2005 opinion 
in which she stated that it was possible that the veteran 
contracted hepatitis C after receiving vaccinations by air 
gun injector.  However, this opinion is an insufficient 
medical nexus opinion for several reasons.  First, the nurse 
practitioner's opinion that it was possible that the veteran 
contracted hepatitis C in service from an air gun injection 
is speculative.  The Court has consistently held that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  The Court observed that statements from doctors 
which are inconclusive as to the origin of a disease cannot 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  

Second, there is no evidence that the nurse practitioner's 
opinion is based on a review of the veteran's claims file.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  Thus, the 
nurse practitioner's opinion is of little probative value.

In contrast, a VA examiner in August 2003 did review the 
veteran's claims file before determining that, as there was 
no evidence of a confirmed risk factor for hepatitis C during 
service, it was "unlikely" that the veteran's hepatitis C 
was related to his military service.  The Board places 
greater probative value on this opinion, as it was based on a 
review of the claims file and supported by sound rationale.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that 
VA may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.... As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.").

The Board has also considered the veteran's own statements in 
support of his claim.  However, the Board notes that where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
concerning the etiology of hepatitis C, his lay statements 
are of no probative value in this regard.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for hepatitis C.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  



ORDER

A 70 percent disability rating for PTSD is granted prior to 
August 28, 2003, subject to the law and regulations governing 
the payment of monetary benefits. 

A 100 percent disability rating for PTSD is granted since 
August 28, 2003, subject to the law and regulations governing 
the payment of monetary benefits. 

An effective date prior to August 28, 2003, for the grant of 
a total disability rating based on individual unemployability 
is denied. 

Service connection for hepatitis C is denied.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


